Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jabbari et al (US 8,213,424, hereinafter Jabbari), in view of Ando et al (US 2005/0262264, hereinafter Ando) and in view of Parker (US 2010/0248713, hereinafter Parker).

Regarding claim 1, Jabbari discloses a cell site gateway (network node at cell site, claim 21 or connecting device, claim 18) comprising: a first interface configured to communicate with a cellular base station (first interface connected to base station, claim 18); a second interface configured to communicate with a network gateway (second interface connected to the network, claim 18);  and the forwarding layer (forwarding layer, claim 18) configured to: remove the first label from first packets received from the network gateway via the second interface (remove label from some packets, claim 18, in one case removing (“first”) label from packets received from another switching node, claim 21); attach the second label to second packets received from the cellular base station (attach label to some packets, claim 18, in one case add (“second”) label, claim 21); and transmit the second packets to the network gateway via the second interface (forwarding packets using second interface to switching nodes, claim 18);						but does not fully disclose the cell site gateway located at a cell site of an access network nor a third interface configured to receive, from a control server, control information for a forwarding layer of the cell site gateway and comprising a first label and a second label for removal and attachment by the forwarding layer.  Ando discloses a MPLS label server can distribute label information to all routers/gateways in the network, Para [0039], where the router has a third communication interface to the server, Fig. 26.  Parker discloses a cell site router in the MTCS subsystem, Fig. 1, where the cell site subsystem may include and be part of the access network, Para [0022], the cell site router can manage labels, Para [0046], such as adding labels to packets, Para [0047] and the cell site router can be configured as a backhaul network edge router, Para [0047].  In view of the combination, the router receiving labels from the server and performing label operations is at the cell site in the access network.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Ando in the system of Jabbari in order to provide a MPLS network for improving operator management and preventing packet loss and utilize Parker in the system of Jabbari in view with Ando to improve backhaul networks linking edge sub-networks to core networks to better support increasing demands on bandwidth intensive applications and services.  
Regarding claims 2 and 9, Jabbari discloses the cell site gateway of claim 1/8, wherein the forwarding layer is further configured to swap at least one third label on a third plurality of packets (attaching and removing (i.e. swapping) labels from packets, abstract).
Regarding claim 3, Jabbari discloses the cell site gateway of claim 1, wherein the cell site gateway comprises of a path computation engine (processor, claim 45, Applicant can be their own lexicographer).
Regarding claim 4, Jabbari discloses the cell site gateway of claim 1, but not wherein the cell site gateway is configured to exchange the control information employing Resource Reservation Protocol - Traffic Engineering (RSVP-TE) via the third interface.  Ando discloses the MPLS signaling uses RSVP-TE protocol, Para [0115].
Regarding claim 5, Jabbari discloses the cell site gateway of claim 1, but not wherein the cell site gateway is configured to exchange the control information employing Multi-Protocol Label Switching - Transport Profile (MPLS-TP).  Ando discloses the MPLS signaling uses different protocols such as RSVP-TE or CR-LDP, Para [0115], where MPLS-TP is a known protocol to one of ordinary skill in the art.
Regarding claim 6, Jabbari discloses the cell site gateway of claim 1, but not wherein the cell site gateway is configured to exchange the control information employing a label distribution mechanism via the third interface.  Ando discloses MPLS label server that performs distribution of label information for all routers, Para [0039].
Regarding claim 7, Jabbari discloses the cell site gateway of claim 1, wherein the cell site gateway is configured to route functionality supporting a link state routing protocol (link state routing protocols, C: 4 R: 8).
Regarding claim 8, Jabbari discloses a cell site gateway (network node at cell site, claim 21 or connecting device, claim 18) comprising: a first interface connected to a first cellular base station (first interface connected to base station, claim 18), wherein the first cellular base station is configured to: communicate with a second cellular base station through the cell site gateway (node 131 connects to both base stations 151 and 153, Fig. 1); and communicate with a network gateway through the cell site gateway; a second interface configured to: communicate with the network gateway; and communicate with the second cellular base station through a second cell site gateway (second interface connected to the network, claim 18, in this case communicate to second BS via other node 136); and the forwarding layer (forwarding layer, claim 18) configured to: remove the first label from first packets received from the network gateway via the second interface (remove label from some packets, claim 18, in one case removing (“first”) label from packets received from another switching node, claim 21); attach the second label to second packets received from the first cellular base station (attach label to some packets, claim 18, in one case add (“second”) label, claim 21); and transmit the second packets to the network gateway via the second interface (forwarding packets using second interface to switching nodes, claim 18);		but does not fully disclose the cell site gateway is located at a cell site of an access network nor a third interface configured to receive, from a control server, control information for a forwarding layer and comprising a first label and a second label for removal and attachment by the forwarding layer.  Ando discloses a MPLS label server can distribute label information to all routers/gateways in the network, Para [0039], where in view of the combination the connecting device/gateway at the cell site can receive label information for forwarding packets from a server.  Parker discloses a cell site router in the MTCS subsystem, Fig. 1, where the cell site subsystem may include and be part of the access network, Para [0022], the cell site router can manage labels, Para [0046], such as adding labels to packets, Para [0047] and the cell site router can be configured as a backhaul network edge router, Para [0047].  In view of the combination, the router receiving labels from the server and performing label operations is at the cell site in the access network.  
Regarding claim 10, Jabbari discloses the cell site gateway of claim 8, but not explicitly wherein the network gateway is connected to a cellular network gateway (cellular network gateway well known in the art, obvious to one with ordinary skill a “network” gateway can be connected a “cellular” gateway).
Regarding claim 11, Jabbari discloses the cell site gateway of claim 8, wherein the second packets are transmitted to the network gateway via at least one intermediate network node (intermediate switching path nodes, Fig. 1).
Regarding claim 12, Jabbari discloses the cell site gateway of claim 8, but not wherein the first label and the second label comprise: a label value; a class of service; and bottom of label stack flag.  Ando discloses the label includes label value, experimental field used for class of service and stack end bit, Fig. 4.
Regarding claim 13, Jabbari discloses the cell site gateway of claim 8, but not explicitly wherein the network gateway is a Long Term Evolution (LTE) Serving Gateway (LTE serving gateway is well known in the art, obvious to one with ordinary skill the gateway could be a serving gateway).
Regarding claim 14, Jabbari discloses the cell site gateway of claim 8, but not explicitly wherein the network gateway is connected to a Long Term Evolution (LTE) Serving Gateway (LTE serving gateway is well known in the art, obvious to one with ordinary skill the gateway could be connected a serving gateway).
Regarding claim 15, Jabbari discloses the cell site gateway of claim 8, wherein the first cellular base station is further configured to forward at least one of the first packets received from the cell site gateway to the second cellular base station during a handover procedure (transferring traffic from the old switch path (first base station) to the new switch path (new base station), C: 5 R: 64-66, during handoff).
Regarding claim 16, Jabbari discloses the cell site gateway of claim 8, wherein the first cellular base station is further configured to forward at least one of the first packets received from the cell site gateway to the second cell site gateway during a handover procedure (transferring traffic from the old switch path (first base station) to the new switch path (new base station), C: 5 R: 64-66, during handoff).
Regarding claim 17, Jabbari discloses a cell site gateway (network node at cell site, claim 21 or connecting device, claim 18) comprising: a first interface configured to communicate with a cellular base station (first interface connected to base station, claim 18); a second interface configured to communicate with a network gateway (second interface connected to the network, claim 18); and the forwarding layer (forwarding layer, claim 18)  configured to: transmit, to the cellular base station via the first interface, first packets based on the first packets matching the first match field (forwarding packets using first interface to base station, claim 18, labels for directing packets); and transmit, to the network gateway via the second interface, second packets based on the second packets matching the second match field (forwarding packets using second interface to switching nodes, claim 18, labels for directing packets);						but does not disclose the cell site located at a cell site of an access network nor a third interface configured to receive, from a control server, control information to program a forwarding layer the control information employed to program at least: a first flow entry comprising a first match field; and a second flow entry comprising a second match field.  Ando discloses a MPLS label server can distribute label information to all routers/gateways in the network, Para [0039], where in view of the combination the connecting device/gateway at the cell site can receive label information for forwarding packets from a server.  Jabbari discloses first and second labels, claim 21.  Parker discloses a cell site router in the MTCS subsystem, Fig. 1, where the cell site subsystem may include and be part of the access network, Para [0022], the cell site router can manage labels, Para [0046], such as adding labels to packets, Para [0047] and the cell site router can be configured as a backhaul network edge router, Para [0047].  In view of the combination, the router receiving labels from the server and performing label operations is at the cell site in the access network.  
Regarding claim 18, Jabbari discloses the cell site gateway of claim 17, but not wherein the control server is an off-line management server (Applicant is entitled to be their own lexicographer, obvious the server can be an “off-line management” server).
Regarding claim 19, Jabbari discloses the cell site gateway of claim 17, but not wherein the control server is an off-line network controller (Applicant is entitled to be their own lexicographer, obvious the server can be an “off-line network” server).
Regarding claim 20, Jabbari discloses the cell site gateway of claim 17, but not wherein the control server is configured to exchange information with the cell site gateway employing the following: a signaling mechanism for hardware programming; a signaling mechanism for forwarding tables; and a signaling mechanism for device management and monitoring.  Ando discloses the MPLS server performs unitary management and distribution of label information, Para [0039] using MPLS signaling protocol, Para [0115].

Response to Arguments
	Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive. Applicant amends the limitations and argues the references do not disclose the amended limitations.  Applicant argues the office admitted Jabbari does not disclose the third interface and that Ando does.  Applicant argues the alleged third interface disclosed by Ando is not located at the cell site gateway that is in the access network.  Further stating the routers in Ando that may have an interface to the label server are not located at the cell site gateway.  Applicant amends to state the cell site gateway is in the access network and states the routers in Ando are not in the access network.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant argues Jabbari may allegedly disclose the cell site gateway but not the third interface to the server and Ando may allegedly disclose the third interface to the server but not the cell site gateway with a third interface.  Applicant just argues against each reference individually and not the combination.  									Arguments are also moot in view of the new reference being used in the current office action.  See Fig. 1 of Parker, which has a cell site router in the MTCS subsystem, where the cell site subsystem may include and be part of the access network, Para [0022].  Therefore Parker clearly discloses a cell site router (or gateway) in the access network.  Further, the cell site router can manage labels, Para [0046], such as adding labels to packets, Para [0047] and the cell site router can be configured as a backhaul network edge router, Para [0047].  This means the cell site router/gateway is on site in the access network, can manage label operations and can act like a backhaul router (such as the non-access routers in the MPLS network in Ando).  US 2013/0142166 also explicitly states the MPLS network is a backhaul network, Para [0038].   
Applicant argues the routers in Ando are in the upper layers of the MPLS network and not in the access network.  Further arguing other references cannot be used to “contradict” the Ando reference.  In response, Applicant appears to argue a new reference could not be used to enhance or improve upon the teachings of Ando.  Applicant appears to argue the routers (of Ando) must be in the MPLS network and not the access network and another reference can not be used to state the routers are in the access network.  In response, this is incorrect.  Ando teaches the routers are in the MPLS network but does not teach away from the routers being able to operate in the access network.  A new reference improves upon the old art of Ando, stating the routers can be placed at the cell site and performs labeling operations and act as a backhaul router (i.e. router in the MPLS network).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461